DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species IV and V in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that Figures 7 and 8 show the same embodiment, which is persuasive.  Since the applicant did not make an argument regarding the other species, the election with regards to these other species is considered to be without traverse.  The requirement is still deemed proper and is therefore made FINAL.

Notice to Applicant
Claims 1-17 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 14-17 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 9,489,937 to Beard.
Regarding claim 1, Beard discloses an unmanned air vehicle (UAV 100), comprising:
One or more generators, each of which generates a force that drives the unmanned air vehicle to fly and also generates an airflow (rotors 102a-d);
One or more first microphones (microphone 114), each of which is located in an external region that is not included in any of one or more first airflow regions, each of the one or more first airflow regions corresponding to the airflow generated by one of the one or more generators (see Figure 2A and 2B);
One or more second microphones (microphones 218a and 218b), each of which is located in the external region between the at least one or more generators and the one or more first microphones (see Figure 2B); and
A processor that performs processing on one or more first signals output from the one or more first microphones and one or more second signals output from the one or more second microphones (processor 230).

Regarding claim 2 (dependent on claim 1), Beard discloses
The one or more generators including two or more generators (rotors 102a-d),
The one or more second microphones include two or more second microphones (218a and 218b), and
Each of the two of the two or more second microphones is located, in the external region, between the at least one or the one or more first microphones and one of the two or more generators, each of the two or more generators corresponding to one of the two or more second microphones (see Figure 2B).

Regarding claim 3 (dependent on claim 2), Beard discloses
The one or more first microphones including one first microphone (microphone 114), and
Each of the two or more second microphones is located, in the external region, between the one first microphone and one of the two or more generators (see Figure 2B).

Regarding claims 14 (dependent on claim 1) and 15 (dependent on claim 14), Beard discloses the processor generates one or more third signals indicating one or more sounds according to the one or more first signals and the one or more second signals, wherein each of the one or more third signals indicates a sound resulting from suppressing sound indicated by at least one of the one or more second signals from sound indicated by at least one of the one or more first signals.  Column 5, lines 53-59 disclose “the digital signal processor 230 and sensor 218 may be configured to receive and recognize/calculate one or more frequencies associated with the noise in audio signal 122 and generate a correction signal 236 in the form of an anti-noise or anti-wave to reduce and/or eliminate the undesired audio signal 122”.  

Regarding claim 16 (dependent on claim 1), Beard discloses the external region is not included in any of the one or more airflow regions and is not included in any one of the one or more second airflow regions, the one or more second airflow regions respectively flowing into the one or more generators (see Figures 2A and 2B).

Regarding claim 17 (dependent on claim 1), Beard discloses each of the one or more generators including one or more rotary wings (rotors 102a-d).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 USC 103 as being unpatentable over US Patent Number 9,489,937 to Beard in view of US Patent Application Number 2013/0105635 by Alzu’bi.

Regarding claim 4 (dependent on claim 2), Beard does not disclose directions of airflows generated by the two or more generators are not parallel and do not cross.  However, this limitation is taught by Alzu'bi.  Alzu’bi discloses an UAV 10 with rotors 26, 36, 46, 56, and Figure 3shows the rotor axes being non parallel  and the airflow generated by these rotors would move in directions that do not cross.  Beard suggests that “This arrangement forces the direction of propulsion of the four motors to be down and out which does provide some passive stability about roll and pitch axes during flight” (paragraph 31).  It would thus be obvious to a person having ordinary skill in the art to modify Beard using the teachings from Alzu’bi in order to better control the stability and direction of the UAV.

Regarding claim 5 (dependent on claim 4), Alzu’bi further teaches the directions of the airflows generated by the two or more generators allow the unmanned air vehicle to fly.  Paragraph 24 discloses “directional flight control”.

Regarding claim 6 (dependent on claim 4), Alzu’bi further teaches first actuators that control the directions of the airflows generated by the two or more generators (tilting mechanisms 51). 

Regarding claim 7 (dependent on claim 6), Alzu’bi further teaches the processor determines a movement of the unmanned air vehicle, and the processor controls operation of the first actuators such that an angle between the directions of the airflows generated by the two or more generators when the unmanned air vehicle moves is reduced.  Paragraph 36 discloses “The controller is adapted to manipulate the servo motor 58 to tilt the base 55 and the motor 54 and propeller 56 thereon.  The first directional position 70d and the second directional position 80d of rotor 50 are operative to maneuver the aircraft 10 along the simultaneously manipulated tilting mechanisms 21, 31, 41 for rotors 20, 30, 40, respectively to achieve a desired direction of travel”.  

Regarding claim 8 (dependent on claim 6), Beard as modified by Alzu’bi further teaches the two or more second microphones are located in the external region regardless of a change in the directions of the airflows generated by the two or more generators.  The positions of microphones 218a and 218b in Figure 2B of Bears would be located in the external region regardless of a change of the directions of the airflows generated by the two or more generators as taught by Alzu’bi.  

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642